J-A08031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KAREN SHOCKLEY                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    LANH NGUYEN AND THAO VU                    :   No. 2853 EDA 2018

               Appeal from the Order Entered August 22, 2018
     In the Court of Common Pleas of Philadelphia County Civil Division at
                   No(s): November Term, 2016, No. 00124


BEFORE: LAZARUS, J., KUNSELMAN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                             FILED APRIL 24, 2020

       Karen Shockley (Appellant) appeals, pro se, from the order entered in

the Philadelphia County Court of Common Pleas, effectively granting summary

judgment1 in favor of Lahn Nguyen and Thao Vu (collectively Appellees).

Appellant raises a myriad of issues on appeal challenging the trial court’s grant

of summary judgment on the day of trial. For the reasons below, we reverse

and remand for further proceedings.

       The underlying civil action stems from a motor vehicle accident that

occurred on November 20, 2014. Appellant was driving her Saturn Vue on

Monument Road near the intersection of Ford Road in Philadelphia, when she


____________________________________________


1As we will explain infra, the trial court purported to grant a compulsory non-
suit, but did so improperly, before Appellant presented her case-in-chief. See
N.T., 8/20/18, 46-47; Docket Entry, 8/22/18.
J-A08031-20



was struck from behind by a Ford F150 truck operated by Appellee Nguyen,

and owned by Appellee Vu.            Appellant’s Complaint, 11/7/16, at ¶¶ 4-7.

Appellant alleges that as a result of the accident she sustained “severe and

permanent” soft tissue injuries.2 Id. at ¶¶ 17, 27.

       The tortured procedural history underlying this appeal began on

November 7, 2016, when Appellant, represented by counsel, filed a two-count

negligence complaint against Appellees seeking both economic and non-

economic damages she incurred as a result of injuries sustained in the

accident.3 The case proceeded to an arbitration hearing. On August 30, 2017,

a panel of arbitrators returned an award in favor of Appellant and against

Appellee Nguyen in the amount of $2,610.16. Report & Award of Arbitrators,

8/30/17, at 1.       The panel, however, found in favor of Appellee Vu on

Appellant’s negligent entrustment count. On September 18, 2017, Appellant

filed a pro se appeal from the arbitration award. That same day, she also filed

a petition to proceed in forma pauperis (IFP).

       On September 20, 2017, prior to addressing Appellant’s IFP request, the

trial court issued a case management order directing, inter alia, that all
____________________________________________


2 In her complaint, Appellant listed her “known” injuries as follows: “cervical
sprain and strain, trapezius sprain and strain, thoracic sprain and strain,
lumbar sprain and strain, post-traumatic cephalgia, left hips sprain and strain,
[and] bilateral wrist sprain and strain[.]” Appellant’s Complaint at ¶¶ 11, 21.

3 The first count alleged Appellee Nguyen negligently operated the vehicle,
and the second count alleged Appellee Vu negligently entrusted his vehicle
to Nguyen. Appellant’s Complaint at ¶¶ 10, 20.



                                           -2-
J-A08031-20



discovery shall be completed by December 4, 2017. Civil Docket, 9/20/17,

Case Management Order. The order explicitly stated that Appellant’s “expert

report (if applicable), including any supplemental report, is to be served on

opposing counsel . . . on or before” December 4, 2017. Id. The next day,

the court denied Appellant’s IFP petition without prejudice because she was

still represented by counsel. See Order, 9/21/17.4

        Thereafter, on September 28, 2017, Appellant’s counsel filed a motion

to withdraw, which the trial court granted on November 14, 2017. Appellant

then refiled her motion to proceed IFP. On November 30, 2017, the trial court

denied the motion, finding Appellant “failed to demonstrate a lack of financial

resources to pay the costs of litigation.” Order, 11/30/17. On December 15,

2017, Appellant filed a motion for reconsideration of the court’s November

30th order, which the court granted. On December 19, 2017, the trial court

entered an order vacating its November 30th order, and permitting Appellant

to proceed IFP. Order, 12/19/17. Appellant did not comply with the court’s

discovery order.

        On December 22, 2017, Appellees filed a motion for summary judgment

with regard to Appellant’s non-economic damages. Appellees argued that, at

the time of the accident, Appellant was insured under a limited tort policy, and

the injuries she sustained in the November 2014 accident did not meet the

____________________________________________


4   The order was docketed on September 22, 2017.




                                           -3-
J-A08031-20



threshold of “a personal injury resulting in . . . serious impairment of body

function.”5     Appellees’ Motion for Summary Judgment, 12/22/17, at 3

(unpaginated). Furthermore, they asserted that in January of 2015, less than

two months after the accident at issue, Appellant was involved in another

motor vehicle accident that aggravated the injuries she sustained in the first

accident. Id. at 2,4; Exhibit F, Physician’s Report, 1/28/15, at 4 (noting “[a]ll

[Appellant’s] symptoms were improving prior to the new . . . accident” and

her “previous complaints were . . . aggravated by the new accident”). The

trial court granted the motion on January 24, 2018, and dismissed, with

prejudice, Appellant’s claim for non-economic damages. See Order, 1/24/18.

        Appellant,   now    proceeding         pro   se,   filed   a   timely   motion   for

reconsideration on February 2, 2018, claiming she never received Appellee’s

summary judgment motion.6 The trial court denied the motion on February

28, 2018, and Appellant filed an appeal from that order. See Docket No. 770

EDA 2018. On April 27, 2018, this Court quashed the appeal, finding: (1) the
____________________________________________


5 Pennsylvania’s Motor Vehicle Financial Responsibility Law (MVFRL) requires
an automobile insurer to provide its insureds with the option of choosing full
tort or limited tort insurance coverage. 75 Pa.C.S. § 1705(a)(1). Under the
limited tort option, a driver involved in a motor vehicle accident is “eligible to
seek compensation for economic loss,” but is “precluded from maintaining an
action for any noneconomic loss” unless the insured suffers a “serious injury”
as defined in the Law. 75 Pa.C.S. § 1705(d). The MVFRL defines a “serious
injury” as “[a] personal injury resulting in death, serious impairment of body
function or permanent serious disfigurement.” 75 Pa.C.S. § 1702.

6   We note the certificate of service attached to Appellees’ motion is undated.




                                           -4-
J-A08031-20



order denying reconsideration was not appealable, and any appeal from the

order granting summary judgment was untimely; and (2) the order granting

partial summary judgment was, in any event, interlocutory because it did not

dispose of all claims.7 Docket No. 770 EDA 2018, Order, 4/27/18.

       On June 1, 2018, Appellant filed a motion for extraordinary relief in the

trial court, alleging, once again, that she did not receive the summary

judgment motion, and asserting a discrepancy regarding the insurance policy

covering Appellees’ truck. Appellant’s Motion for Extraordinary Relief, 6/1/18.

Thereafter, on June 6, 2018, Appellant filed a motion to set aside or open the

judgment with respect to her non-economic claims. See Appellant’s Motion

to Set Aside Judgment/Open Judgment, 6/6/18. The trial court denied both

motions in separate orders entered on June 8, 2018. Appellant appealed the

order denying her motion for extraordinary relief to this Court, which, once

again, quashed the appeal as interlocutory.      Docket No. 1903 EDA 2018,

Order, 8/14/18. On August 1, 2018, she filed a motion for reconsideration of

the trial court’s order denying her petition to set aside or open the judgment,

which the court denied on August 3, 2018.

       On August 20, 2018, the parties appeared before the Honorable Sean F.

Kennedy for a jury trial limited to Appellant’s economic losses. Prior to picking

____________________________________________


7Appellant filed an untimely motion for reconsideration of this Court’s order,
which we denied on June 22, 2018. Docket No. 770 EDA 2018, Order,
6/22/18.




                                           -5-
J-A08031-20



a jury, however, the court considered several motions in limine filed by

Appellees, addressing, inter alia, Appellant’s failure to provide any discovery

other than that provided by her attorney prior to arbitration.8 N.T., 8/20/18,

at 6-8. At that time, the court learned Appellant was not prepared to present

testimony from any doctor, either live or by videotaped deposition, who could

opine that her treatment was “reasonable and necessary and related to the

injuries” from the November 2014 accident. Id. at 21. Despite Appellant’s

failure to comply with the discovery order, the trial court permitted Appellant

to call her treating physician to see if she could appear to testify on Appellant’s

behalf. However, Appellant learned the doctor was “out of the office” and

would not return for several days. Id. at 38-39. Therefore, Appellees’ counsel

presented an oral motion for non pros “based on the representation that




____________________________________________


8 Relevant to this appeal, the trial court also considered Appellees’ motions in
limine seeking: (a) to preclude evidence of Appellant’s wage loss because she
did not produce any “documentation or evidence, including expert reports
and/or tax returns, that the incident in question caused [her] to lose wages;”
(b) to preclude evidence of any unpaid medical expenses, because Appellant
failed to provide proof her first party insurance benefits were exhausted; and
(c) to preclude evidence supporting an award of punitive damages because
she alleged only ordinary negligence in her complaint. Appellees’ Motion in
Limine to Preclude Wage Loss, 5/30/18, at ¶ 18; Appellees’ Motion in Limine
to Preclude Any and All Evidence and/or Testimony Pertaining to Any Paid or
Unpaid Medical Expenses Incurred as a Result of the 11/20/14 Motor Vehicle
Accident, 6/5/18, at ¶¶ 4-7; Appellees’ Motion in Limine Regarding Punitive
Damages, 6/6/18, at ¶ 3.




                                           -6-
J-A08031-20



there’s no medical expert to prove causation in this case.” Id. at 41. The

trial court granted the motion, explaining to Appellant:

       Why we can’t proceed forth today is because you weren’t prepared
       to provide the medical testimony or have an agreement with
       counsel to be able to someway get that medical testimony in
       before us and with that, you can’t prove your claim . . . .

Id. at 43-44. The court further noted the motion was “basically a motion for

summary judgment, I think that’s how the appellate courts look at it.” Id. at

46.   Appellant filed this timely appeal, and complied with the trial court’s

directive to file a Pa.R.A.P. 1925(b) statement of matters complained of on

appeal.9

       Appellant frames her issues on appeal as follows:

       Was [the trial court] in abuse of discretion and/or in error of law
       when case was disposed before decision as a compulsory non-suit
       pursuant to Rule 230.1(c) when Appellant had substantial
       evidence and did not want her case thrown out?

       [Was the trial court] in abuse of discretion and/or in error of law
       when the trial court docket indicated that Appellant failed to file a
       timely post trial motion within 10 days pursuant to [Pa.R.C.P.]
       227.1(g)?

       Was [the trial court] in abuse of discretion and/or in error of law
       [in] granting the motion for summary judgment when Appellant
       had substantial evidence withheld by opposing party . . . ?

       Once the [trial court] stated to Appellant the appeal would be one
       of summary judgement (sic) does the common pleas court civil
       trial division have jurisdiction over actions at law and equity along

____________________________________________


9 We note Appellant’s Rule 1925(b) statement was single-spaced, spanned
three and one-half pages, and raised 17 allegations of error. See Appellant’s
Statement of Matters Complained of on Appeal, 11/15/18, at 1-4
(unpaginated).

                                           -7-
J-A08031-20


      with appeals from civil action claims involving amounts in excess
      of $10[,]000 . . . ?

Appellant’s Brief at 4.

      Preliminarily, we note the argument section of Appellant’s pro se brief

does not conform with the Pennsylvania Rules of Appellate Procedure. Rule

2119 requires the argument “be divided into as many parts as there are

questions to be argued; and shall have at the head of each part—in distinctive

type or in type distinctively displayed—the particular point treated therein,

followed by such discussion and citation of authorities as are deemed

pertinent.” Pa.R.A.P. 2119(a). Appellant’s argument section, however, is a

rambling recitation of numerous perceived allegations of error, some of which

were not included in her statement of questions. See Appellant’s Brief at 5-

19. Moreover, she co-mingles the issues she wishes to raise on appeal with

detailed summaries of the facts and procedural history underlying her case.

      We remind Appellant,

      [a]lthough this Court is willing to liberally construe materials filed
      by a pro se litigant, pro se status confers no special benefit upon
      the appellant. To the contrary, any person choosing to represent
      himself in a legal proceeding must, to a reasonable extent,
      assume that his lack of expertise and legal training will be his
      undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284–85 (Pa. Super. 2006) (citations

omitted).   Nevertheless, we will address the issues we can discern from

Appellant’s argument. See In re J.F., 27 A.3d 1017, 1019-20 (Pa. Super.

2011) (declining to quash pro se brief that “failed to substantially comply with




                                      -8-
J-A08031-20



the Rules of Appellate Procedure” because appellate court was “able to discern

the issues raised . . . on appeal”).

       First, Appellant contends the trial court erred when it granted Appellees’

motion for a compulsory nonsuit before Appellant was permitted to present

her case-in-chief. Appellant’s Brief at 5. She insists she “was not allowed to

show she had an established right to relief [and she] did not want the case

closed or thrown out.”       Id. at 6.     Because the court essentially granted a

motion for summary judgment, Appellant also maintains she was not required

to file post-trial motions to preserve her claims for appeal.10 Id. at 17.

       In its opinion, the trial court concedes it “mistakenly entered nonsuit as

a pre-trial dispositive order.” Trial Ct. Op., 8/1/19, at 7. However, the court

insists we can review the ruling as a final order granting summary judgment.

Id. We agree.

       Pursuant to Pennsylvania Rule of Civil Procedure 230.1, “[i]n an action

involving more than one defendant, the court may not enter a nonsuit of any

plaintiff prior to the close of the case of all plaintiffs against all defendants.”

Pa.R.C.P. 230.1(c). However, our Supreme Court has held, when a trial court

enters a nonsuit “before trial has even begun[, it] is the functional

____________________________________________


10 We note that the same day she filed a notice of appeal in this case, Appellant
filed a motion for the trial court to reconsider its order. See Appellant’s Motion
for Reconsideration, 9/19/18. The trial court entered an order denying the
motion on October 10, 2018, when it no longer had jurisdiction, and stated,
Pa.R.C.P. 227.1(c)(2) “requires post-trial motions to be filed within ten days
after notice of nonsuit.” Order, 10/10/18. See Pa.R.A.P. 1701(a) (after
appeal is filed, trial court “may no longer proceed further in the matter”).

                                           -9-
J-A08031-20



equivalent of a pretrial dispositive order such as one granting summary

judgment or judgment on the pleadings.” Murphy v. International Druidic

Society, 152 A.3d 286, 290 (Pa. 2016). In such a case, “the party challenging

entry of that order does not have to file a post-trial motion to remove the

nonsuit before filing an appeal.” Id. Therefore, we agree with Appellant (and

the trial court) that the order on appeal may be considered an order granting

summary judgment for Appellees, and Appellant preserved her claims simply

by filing a timely notice of appeal.        Consequently, we proceed to an

examination of the issues raised on appeal.

     Our review of an order granting summary judgment is well-settled:

     A reviewing court may disturb the order of the trial court only
     where it is established that the court committed an error of law or
     abused its discretion. As with all questions of law, our review is
     plenary.

     In evaluating the trial court’s decision to enter summary
     judgment, we focus on the legal standard articulated in the
     summary judgment rule. Pa.R.C.P. 1035.2. The rule states that
     where there is no genuine issue of material fact and the moving
     party is entitled to relief as a matter of law, summary judgment
     may be entered. [Pa.R.C.P. 1035.2(1).] Where the nonmoving
     party bears the burden of proof on an issue, he may not merely
     rely on his pleadings or answers in order to survive summary
     judgment.      “Failure of a non-moving party to adduce
     sufficient evidence on an issue essential to his case and on
     which he bears the burden of proof establishes the
     entitlement of the moving party to judgment as a matter of
     law.” [Pa.R.C.P. 1035.2(2).] Lastly, we will review the record in
     the light most favorable to the non-moving party, and all doubts
     as to the existence of a genuine issue of material fact must be
     resolved against the moving party.




                                   - 10 -
J-A08031-20



Davis v. Wright, 156 A.3d 1261, 1266 (Pa. Super. 2017) (some citations

omitted and emphasis added).       See also Pa.R.C.P. 1035.2(2) (party may

move for summary judgment when, after discovery is complete, “including the

production of expert reports, an adverse party who will bear the burden of

proof at trial has failed to produce evidence of facts essential to the cause of

action . . . which . . . would require the issues to be submitted to a jury”).

      Here, the trial court granted summary judgment in favor of Appellees

because, on the date of trial, Appellant “was unable to adduce sufficient

evidence to prove each element of her negligence claims against [Appellees].”

Trial Ct. Op. at 10.   The court focused on the fact that Appellant sought

recovery for lingering injuries from the November 20, 2014, accident when

she was involved in a second car accident only two months later. Thus, the

court opined:

      [I]t became imperative—and required—that [Appellant] prove,
      through the testimony of an expert medical witness, that the
      injuries from which she now suffered resulted from the November
      2014 collision with [Appellees], and not the second motor vehicle
      accident in January 2015. This was not done.

            [Appellant] did not properly comply with the discovery order
      issued in September 2017, failed to forward [Appellees] any
      medical records, and, most glaringly, did not secure a doctor as
      an expert witness to testify to causation at trial.

Id. at 11.

      We conclude, however, the court’s focus on Appellant’s lack of expert

medical testimony was misplaced.         At the time of trial, Appellant was

precluded from seeking damages for her pain and suffering pursuant to the


                                     - 11 -
J-A08031-20



January 24, 2018, order granting summary judgment to Appellees on

Appellant’s claim for non-economic damages.      Therefore, the only claims for

which she could recover at trial were unpaid medical bills and wage loss.

      Although both Appellees and the trial court were frustrated by

Appellant’s failure to comply with the discovery order, Appellees concede

some discovery was provided by Appellant’s prior counsel, including a ledger

showing Appellant had not exhausted her first party medical insurance

benefits as of March 2015, and a wage loss verification for the period from

November 21, 2014, through January 13, 2015. See N.T., 8/20/18, at 8-9,

25.

      Here, liability was not disputed; Appellee Nguyen struck Appellant’s car

from behind.    See N.T., 6/11/18, at 4-5.      Appellant was not required to

produce a medical expert to testify regarding her economic losses, i.e.,

unpaid bills or lost wages, as a result of the accident.     See Robinson v.

Upole, 750 A.2d 339, 343 (Pa. Super. 2000) (no witness “apart from the

plaintiff” is require to testify to extent of lost wages). Appellant, herself, is

competent to testify that she had unpaid medical bills and missed time at

work. The credibility of her testimony will be a question for the finder of fact.

Accordingly, we conclude the trial court erred in granting summary judgment

to Appellees.

      Nevertheless, we note Appellant’s ability to prove her economic

damages at trial, particularly with respect to any unpaid medical bills, may be

negatively impacted by her failure to comply with the court’s discovery order.

                                     - 12 -
J-A08031-20



Indeed, upon remand, the trial court may limit the evidence Appellant is

permitted to introduce at trial to those records provided by Appellant’s former

counsel prior to the discovery deadline.           Although Appellant insisted she

provided “discovery” to Appellees by attaching various documents to her

answers to Appellees’ motions in limine,11 it is within the trial court’s discretion

to determine whether those responses were timely and sufficient.               See

Anthony Biddle Contractors, Inc. v. Preet Allied Am. St., LP, 28 A.3d

916, 922 (Pa. Super. 2011) (“[O]n review of an order concerning discovery,

an appellate court applies an abuse of discretion standard.”).

        Although we agree with Appellant’s primary contention that the trial

court erred in granting summary judgment on her economic claims, we will

briefly address the remaining issues we can discern from Appellant’s brief.

        Appellant insists Appellees and their attorney “willfully and deliberately

committed fraud” by withholding relevant information from the trial court.

Appellant’s Brief at 14. Specifically, Appellant avers: (a) the truck that hit

her had an “expired license plate” and was “illegally on the road[;]” (b)

Appellees “falsified the documents” to show the truck involved in the accident

was insured; and (c) the driver of the truck was someone other than Appellee

Nguyen. Id. at 6, 7, 10.

         In addressing this claim, the trial court credited Appellees’ counsel’s

on-the-record statement at a June 11, 2018, status hearing that “all
____________________________________________


11   N.T., 8/20/18, at 13-14.


                                          - 13 -
J-A08031-20



discoverable documents” in counsel’s possession were provided to Appellant’s

prior attorney, who, in turn, signed an affidavit stating he turned over those

documents to Appellant. Trial Ct. Op. at 18; N.T., 6/11/18, at 7-8. In any

event, at the conclusion of that hearing, the court directed Appellees to

provide Appellant with a second copy of the discovery. See N.T., 6/11/18, at

11-12.    Furthermore, with regard to Appellant’s accusation that Appellees

switched the license plate on the truck and lied about the identity of the driver,

the court explained that none of that information was relevant to “the nature

and extent of [Appellant’s economic] damages.” See N.T., 8/20/18, at 17.

Indeed, Appellees conceded liability. Thus, as the trial court explained:

             The issue of who was driving the car at the time of the
       accident, to me, just muddies the waters and it’s of no relevance
       to me because at the end of the day, I’m still just making an
       evaluation of how much wages [Appellant] lost or how many
       excess [medical] bills I allow in. . . . I don’t need to hear
       testimony on license plates or who was driving the car, since
       insurance coverage is being provided[.]

Id. at 18. Therefore, Appellant is entitled to no relief on this issue.

       Appellant also argues she is entitled to punitive damages as a result of

Appellees’ “malicious, premeditated, intentional, unjustified, egregious and

outrageous” actions.12 Appellant’s Brief at 15. Moreover, she insists Appellees
____________________________________________


12 As noted supra, Appellees filed a motion in limine seeking to preclude
Appellant from presenting any evidence or testimony regarding punitive
damages. Appellees’ Motion in Limine Regarding Punitive Damages, 6/6/18.
The trial court specifically granted the motion in limine before entering
summary judgment. N.T., 8/20/18, at 14. Despite Appellant’s inartful
argument, we will consider her claim to be a challenge to the trial court’s order



                                          - 14 -
J-A08031-20



are liable to her for the tort of intentional infliction of emotional distress. Id.

at 16.

         Preliminarily, we note that neither of these claims are listed in

Statement of the Issues section of Appellant’s brief. For that reason alone,

we could consider them waived. See Pa.R.A.P. 2116(a) (“No question will be

considered unless it is stated in the statement of questions involved or is fairly

suggested thereby.”); Southcentral Employment Corp. v. Birmingham

Fire Ins. Co. of Pa., 926 A.2d 977, 983 n.5 (Pa. Super. 2007) (issue not

“explicitly raised” in appellant’s statement of questions involved is waived).

However, because Appellant did raise a punitive damages argument in her

Pa.R.A.P. 1925(b) statement, and the trial court addressed the claim in its

opinion, we decline to find that issue waived.13

         A finder of fact may award punitive damages when “the plaintiff has

established that the defendant ‘acted in an outrageous fashion’ due to either

an evil motive or in ‘reckless indifference to the rights of others.’” Scampone

v. Grane Healthcare Co., 11 A.3d 967, 991 (Pa. Super. 2010), aff'd in part

____________________________________________


granting Appellees’ motion in limine, and review the court’s order for an abuse
of discretion. See Parr v. Ford Motor Co., 109 A.3d 682, 690 (Pa. Super.
2014) (appellate court reviews trial court’s grant or denial of motion in limine
for abuse of discretion).

13 As for Appellant’s argument concerning the tort of intentional infliction of
emotional distress, our review of the record reveals Appellant did not raise
such a claim in her complaint or at any time before the trial court. Therefore,
this issue is waived. See Pa.R.A.P. 302(a) (“Issues not raised in the lower
court are waived and cannot be raised for the first time on appeal.”).


                                          - 15 -
J-A08031-20



on other grounds, 57 A.3d 582 (Pa. 2012). See Johnson v. Hyundai Motor

America, 698 A.2d 631, 639 (Pa. Super. 1997) (“[U]nder the law of this

Commonwealth, a court may award punitive damages only if an actor’s

conduct was malicious, wanton, willful, oppressive, or exhibited a reckless

indifference to the rights of others.”). Furthermore, because Pennsylvania is

a fact pleading state, a plaintiff seeking punitive damages must include

sufficient facts in her complaint which indicate the defendant’s conduct was

outrageous. Smith v. Brown, 423 A.2d 743, 745-46 (Pa. Super. 1980).

      Here, the trial court found Appellant “did not plead the specific facts

necessary to demonstrate outrageous or willful conduct that would ordinarily

accompany punitive damages.”        Trial Ct. Op. at 23.    Indeed, the court

emphasized that, in her complaint, Appellant alleged only that Appellees

“acted with ‘negligence’ or ‘carelessness.’”    Id.   We agree.     Appellant’s

complaint sets forth no facts describing outrageous conduct which, if proven,

would warrant an award of punitive damages.         Accordingly, we detect no

abuse of discretion on the part of the trial court in granting Appellees’ motion

in limine precluding evidence of punitive damages.

      Because we conclude the trial court erred when it granted summary

judgment to Appellees, we reverse the order on appeal, and remand for

further proceedings.

      Order reversed. Jurisdiction relinquished.




                                     - 16 -
J-A08031-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/20




                          - 17 -